Citation Nr: 1826861	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO. 14-40 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric condition.

3. Entitlement to service connection for erectile dysfunction, to include as secondary to hypertension, and to include as secondary to an acquired psychiatric condition.

4. Entitlement to service connection for sleep apnea, to include as secondary to an acquired psychiatric condition.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission

ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to April 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at an October 2015 hearing before a decision review officer (DRO) at the regional office; a transcript of that hearing is associated with the file.

The Veteran's initial claims were for service connection for PTSD, hypertension secondary to PTSD, erectile dysfunction secondary to hypertension and sleep apnea secondary to PTSD. However, after a review of the record, to include the Veteran's statements, the Board recharacterized the claims as styled on the title page. Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has PTSD from service. There are several medical opinions in the record providing different psychiatric diagnoses, to include PTSD, dysthymic disorder and unspecified anxiety disorder. The Veteran's last VA examination for PTSD in September 2014 states that the Veteran was examined twice prior and "has never been diagnosed with" PTSD in "these thorough examinations." The September 2014 examiner discussed a July 2013 record from the Veteran's counselor. However, the examiner did not discuss that the July 2013 counselor also reviewed the Veteran's history and opined in that July 2013 record that the Veteran met the criteria for PTSD. Since the July 2013 counselor's credentials or curriculum vitae are not attached to the record, the Board cannot assess the probative value of that opinion. Therefore, a new examination is warranted so that the merits of the July 2013 opinion can be considered and discussed. 

The issues of entitlement to service connection for hypertension, erectile dysfunction and sleep apnea are all closely intertwined with claim of service connection for an acquired psychiatric disorder because the Veteran contends those conditions are either secondary to the psychiatric disability. As such, on remand, following the psychiatric examination, opinions should be obtained as to the secondary claims.

Accordingly, the case is REMANDED for the following action:

1. Obtain the names and addresses of all medical care providers who treated the Veteran for the claimed disabilities since November 2015.  After securing the necessary release, take all appropriate action to obtain these records.

2. After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any diagnosed psychiatric disorder, to include PTSD. Copies of all pertinent records must be made available to the examiner for review. 

Based on the examination and review of the record, the examiner should answer the following:  

(a) The examiner should conduct the examination with consideration of the current diagnostic criteria for PTSD.  The examination report should include a detailed account of all pathology present.  Any further indicated special studies, including psychological studies, should be accomplished.

(b) If a diagnosis of PTSD is appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the evidence of record was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record and found to be sufficient to produce PTSD by the examiner.  

In answering this question, the examiner is should consider, and discuss as necessary, the July 2013 assessment that found the Veteran met the criteria for a PTSD diagnosis.

(c) If the examination results in a psychiatric diagnosis other than PTSD, is it at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disorder was incurred in or is otherwise related to military service?

A complete rationale must be provided for all opinions rendered based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation and note what, if any, additional evidence would permit such an opinion to be made.

3. Then, obtain a supplement medical opinion as to the likely etiology of the Veteran's hypertension. If the examiner determines that an opinion cannot be provided without an examination, one should be scheduled.

The claims folder and copies of all pertinent records, including the psychiatric examination requested herein, must be made available to the examiner for review. After a reviewing the claims file, the examiner is asked the following questions:

(a) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's hypertension disorder was incurred in or is otherwise related to military service?

(b) If, the Veteran was diagnosed with PTSD that was incurred or related to service in the contemporaneously requested psychiatric examination, it at least as likely as not that the Veteran's PTSD aggravated any current hypertension?

The examiner should consider, and discuss as necessary the VA material cited above suggesting an association between PTSD and hypertension. See Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 70 Fed. Reg. 37040 (June 28, 2005); Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 69 Fed. Reg. 60083 (Oct. 7, 2004).

(c) If the hypertension is not caused or aggravated by PTSD or if another psychiatric disorder was diagnosed, is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension disorder was caused or aggravated by any other diagnosed psychiatric disorder?

The examiner is informed that aggravation here is defined as any increase in disability. If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

A complete rationale must be provided for all opinions rendered based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation and note what, if any, additional evidence would permit such an opinion to be made.

4. Schedule the Veteran for a VA examination to obtain a medical opinion as to the etiology of the Veteran's erectile dysfunction. If the examiner determines that an opinion cannot be provided without an examination, one should be scheduled.

The claims folder and copies of all pertinent records, including the psychiatric examination requested herein, must be made available to the examiner for review. After a reviewing the claims file, the examiner is asked the following questions:

(a) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's erectile dysfunction disorder was incurred in or is otherwise related to military service?

(b) If the answer to (a) is no, is it at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction disorder was caused or aggravated by the Veteran's hypertension to include medications taken for his hypertension?

(c) If the answer to (b) is no, is it at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction disorder was caused or aggravated by the Veteran's PTSD or acquired psychiatric disorder to include medications taken for his PTSD or acquired psychiatric disorder.

The examiner is informed that aggravation here is defined as any increase in disability. If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

A complete rationale must be provided for all opinions rendered based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation and note what, if any, additional evidence would permit such an opinion to be made.

5. Schedule the Veteran for a VA examination to obtain a supplemental medical opinion as to the etiology of the Veteran's sleep apnea. If the examiner determines that an opinion cannot be provided without an examination, one should be scheduled.

The claims folder and copies of all pertinent records, including the psychiatric examination requested herein, must be made available to the examiner for review. After a reviewing the claims file, the examiner is asked the following questions:

After a reviewing the claims file, the examiner is asked the following questions:

(a) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's sleep apnea disorder was incurred in or is otherwise related to military service?

(b) If the answer to (a) is no, is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea disorder was caused or aggravated by any diagnosed psychiatric disorder.

The examiner is asked to consider, and discuss as necessary, (i) the Veteran's testimony at his October 2015 decision review hearing that his mind races when he tries to sleep, and; (ii) a July 2015 mental health record note where the Veteran reported he only sleeps for two to three hours per day for days and then one day, he will sleep all day.

The examiner is informed that aggravation here is defined as any increase in disability. If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

A complete rationale must be provided for all opinions rendered based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation and note what, if any, additional evidence would permit such an opinion to be made.

6. Thereafter, readjudicate the Veteran's claim. If any benefit sought on appeal remains denied, provide the Veteran and her representative with a supplemental statement of the case and an opportunity to respond. Then return the case to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




